                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JULIE S.1,                                            Case No. 3:18-cv-635-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


Karen Stolzberg, P.O. Box 19699, Portland, OR 97280. Of Attorney for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Jeffrey E. Staples, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       Julie S. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying Plaintiff’s application for



       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
Supplemental Security Income (“SSI”) pursuant to the Social Security Act, 42 U.S.C. § 1381.

This Court has jurisdiction to review the Commissioner’s decision pursuant to 42 U.S.C.

§ 405(g). For the following reasons, the Commissioner’s decision is REVERSED and

REMANDED for an immediate calculation and payment of benefits.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.




PAGE 2 – OPINION AND ORDER
                                          BACKGROUND

A. Plaintiff’s Application

         Plaintiff was born on December 10, 1970 and was 43 years old on the date the application

was protectively filed. AR 20. Plaintiff can communicate in English but has a limited education.

AR 20.

         On September 11, 2014, Plaintiff protectively filed the current application for

supplemental security income, alleging disability beginning January 1, 2003. AR 10. The claim

was denied initially on January 21, 2015, and upon reconsideration on April 16, 2015. Plaintiff

filed a written request for a hearing on April 29, 2015, and Plaintiff appeared and testified at a

hearing on December 1, 2016, before an ALJ. On January 12, 2017, the ALJ issued a denial of

benefits. The Appeals Council denied review on February 22, 2018, and this appeal followed.

B. The Sequential Analysis

         A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

         1.     Is the claimant performing “substantial gainful activity?” 20 C.F.R.
                §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
                significant mental or physical duties done or intended to be done for pay
                or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
                such work, she is not disabled within the meaning of the Act. 20 C.F.R.


PAGE 3 – OPINION AND ORDER
              §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
              substantial gainful activity, the analysis proceeds to step two.

       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (“RFC”). This is an assessment
              of work-related activities that the claimant may still perform on a regular
              and continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).




PAGE 4 – OPINION AND ORDER
       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one, the ALJ found that Plaintiff has not engaged in substantial gainful activity

since September 11, 2014, the application date. AR 12. At step two, the ALJ found that Plaintiff

has the following severe impairments: A major depressive disorder; anxiety; post-traumatic

stress disorder (PTSD); borderline intellectual functioning; a personality disorder, not otherwise

specified, with predominantly cluster B features; and alcohol, cocaine, methamphetamine, and

cannabis abuse, in reported remission. At step three, the ALJ found that Plaintiff does not have

an impairment or combination of impairments that meets or medically equals the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       The ALJ then found that the Plaintiff had the residual functional capacity (“RFC”) to

perform a full range of work at all exertional levels but with the following nonexertional

limitations: Plaintiff is limited to simple, repetitive work. Plaintiff can have only incidental

contact with the public and no working as part of a team. Plaintiff should avoid hazards. AR 14.


PAGE 5 – OPINION AND ORDER
        At step four, the ALJ found that Plaintiff is unable to perform any past relevant work. At

step five, considering the Plaintiff’s RFC and age, education, and work experience, the ALJ

found that there are jobs that exist in significant numbers in the national economy that Plaintiff

can perform. AR 21. The ALJ therefore concluded that Plaintiff has not been under a disability,

as defined in the Social Security Act, since September 11, 2014, the date the application was

protectively filed.

                                          DISCUSSION

        Plaintiff challenges the ALJ’s findings regarding Plaintiff’s subjective symptom

testimony, the evaluation of medical opinions, the weight given to a lay-witness statement, and

the RFC assessment.

A. Plaintiff’s Subjective Symptom Testimony

        Plaintiff argues that the ALJ erred in his assessment of Plaintiff’s subjective symptom

testimony. A claimant “may make statements about the intensity, persistence, and limiting

effects of his or her symptoms.” SSR 16-3p, 2017 WL 5180304, at *6 (Oct. 25 2017).2 There is a

two-step process for evaluating a claimant’s testimony about the severity and limiting effect of

the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ

must determine whether the claimant has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the pain or other symptoms

alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not


        2
         Effective March 28, 2016, Social Security Ruling (SSR) 96-7p was superseded by
SSR 16-3p, which eliminates the term “credibility” from the agency’s sub-regulatory policy.
SSR 16-3p; Titles II and XVI: Evaluation of Symptoms in Disability Claims, 81 Fed. Reg. 14166
(Mar. 16, 2016). Because case law references the term “credibility,” however, it may be used in
this Opinion and Order.



PAGE 6 – OPINION AND ORDER
show that her impairment could reasonably be expected to cause the severity of the symptom she

has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       The Commissioner superseded Social Security Rule (“SSR”) 96-7p governing the

assessment of a claimant’s “credibility” and replaced it with SSR 16-3p. SSR 16-3p eliminates

the reference to “credibility,” clarifies that “subjective symptom evaluation is not an examination

of an individual’s character,” and requires the ALJ to consider all of the evidence in an

individual’s record when evaluating the intensity and persistence of symptoms. SSR 16-3p,

available at 2016 WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine

“the entire case record, including the objective medical evidence; an individual’s statements

about the intensity, persistence, and limiting effects of symptoms; statements and other

information provided by medical sources and other persons; and any other relevant evidence in

the individual’s case record.” Id. at *4. The Commissioner further recommends assessing: (1) the

claimant’s statements made to the Commissioner, medical providers, and others regarding the




PAGE 7 – OPINION AND ORDER
claimant’s location, frequency and duration of symptoms, the impact of the symptoms on daily

living activities, factors that precipitate and aggravate symptoms, medications and treatments

used, and other methods used to alleviate symptoms; (2) medical source opinions, statements,

and medical reports regarding the claimant’s history, treatment, responses to treatment, prior

work record, efforts to work, daily activities, and other information concerning the intensity,

persistence, and limiting effects of an individual’s symptoms; and (3) non-medical source

statements, considering how consistent those statements are with the claimant’s statements about

his or her symptoms and other evidence in the file. See id. at *6-7.

        The ALJ’s decision relating to a claimant’s subjective testimony may be upheld overall

even if not all the ALJ’s reasons for rejecting the claimant’s testimony are upheld. See Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however,

discount testimony “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006).

        The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, but that Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of those symptoms were not entirely consistent with the medical

evidence and other evidence in the record. AR 15. The ALJ found that Plaintiff “demonstrated an

ability to work at substantial gainful activity level as a bindery feeder” during portions of 2007

and 2008. AR 16. As Plaintiff correctly notes, however, the ALJ misquotes the Plaintiff’s

description for why she left that job. The ALJ states that Plaintiff “left the job . . . for reasons

other than disability. She reported ‘it was a factory and it was ruining my clothes.’” AR 16. The

ALJ does not cite this quote in the record, but Plaintiff cites the quote in its entirety, and argues




PAGE 8 – OPINION AND ORDER
that it indicates that the Plaintiff left the job due to her disability: “I hated it because it smelled

like oil and ruined all my clothes and I always smell like a factory . . . I tried to keep going, but

then my anxiety started getting worse and worse and I couldn’t manage to make myself go in.”

AR 325. The Court therefore holds that the ALJ’s description of Plaintiff’s reasons for departing

the bindery job therefore is not accurate and therefore is not a clear and convincing reason to

reject the Plaintiff’s testimony about her ability to work or the severity of her symptoms.

Lingenfelter, 504 F.3d at 1036.

        Plaintiff also argues that the ALJ’s statements that “polysubstance abuse could be

expected to limit [Plaintiff’s] ability to work . . . [but was] not an appropriate basis for obtaining

Social Security disability benefits.” Plaintiff argues that there is no suggestion anywhere in the

record that Plaintiff sought disability benefits because of polysubstance abuse. The

Commissioner concedes that this finding was error but argues that the error was harmless

“because the ALJ gave several other specific, clear and convincing reasons” for rejecting

Plaintiff’s testimony about the severity of her symptoms. ECF 17 at 5 n.3.

        The Court notes that SSR 16-3p eliminated the reference to “credibility,” and clarified

that “subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-

3p, available at 2016 WL 1119029, at *1-2. The ALJ’s statement about Plaintiff’s prior

polysubstance abuse not being “an appropriate basis for obtaining Social Security disability

benefits,” which the Commissioner concedes was error, gives the Court concern that the ALJ’s

subjective symptom evaluation was at least in part an examination of Plaintiff’s character and

therefore was not proper under SSR 16-3p. The Court does not find that the error was harmless,

given its likely effect on the ALJ’s findings regarding the consistency of Plaintiff’s subjective

symptom testimony with the remainder of the record evidence.




PAGE 9 – OPINION AND ORDER
B. Medical Opinion Evidence

       Plaintiff argues that the ALJ erred in evaluating the medical opinion evidence. The ALJ

is responsible for resolving conflicts in the medical record, including conflicts among

physicians’ opinions. Carmickle, 533 F.3d at 1164. The Ninth Circuit distinguishes between the

opinions of three types of physicians: treating physicians, examining physicians, and non-

examining physicians. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a

treating physician’s opinion carries more weight than an examining physician’s, and an

examining physician’s opinion carries more weight than a reviewing physician’s.” Holohan v.

Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001). If a treating physician’s opinion is supported by

medically acceptable techniques and is not inconsistent with other substantial evidence in the

record, the treating physician’s opinion is given controlling weight. Id.; see also 20 C.F.R.

§ 404.1527(d)(2). A treating doctor’s opinion that is not contradicted by the opinion of another

physician can be rejected only for “clear and convincing” reasons. Ryan v. Comm’r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating doctor’s opinion is contradicted by the

opinion of another physician, the ALJ must provide “specific and legitimate reasons” for

discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating


PAGE 10 – OPINION AND ORDER
physician when he gives specific, legitimate reasons for doing so, and those reasons are

supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive

basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “[T]he opinion of a non-

examining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of




PAGE 11 – OPINION AND ORDER
non-treating or nonexamining physicians may serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record).

       The ALJ rejected Dr. Weniger’s opinion about the extent of Plaintiff’s mental limitations.

AR 17. The ALJ found that Dr. Weniger’s estimate that Plaintiff’s global assessment of

functioning (GAF) score is 50 deserved little weight “because Dr. Weniger examined the

claimant on only one occasion and the GAF score is merely a snapshot of the claimant’s

functioning at a particular time.” AR 18. The ALJ also rejected the GAF score finding of

Dr. Scott T. Alvord, who determined that Plaintiff’s GAF score was in the range of 30 to 35, for

the same stated reasons. AR 18. The ALJ noted that the GAF score “is not explained in

functional terms and it relies on factors not relevant to the Social Security Administration’s

disability analysis.” AR 19.

       The Court agrees with Plaintiff that these findings do not meet the substantial evidence

standard, because “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey, 849 F.2d at 421-22). The ALJ did not explain why such a snapshot or

singular examination was inaccurate, especially given that there were two GAF scores in the

record, each found by a different expert. The ALJ also does not explain why the fact that the

GAF score “is not explained in functional terms” is a reason to reject the score, especially given

the ALJ’s seemingly contradictory acknowledgement that each of Plaintiff’s GAF scores

“indicate[] serious impairment in social and occupational functioning (DSM-IV-TR Diagnostic

and Statistical Manual of Mental Disorders).” AR 18. The Court therefore finds that the ALJ’s

rejection of the GAF score findings of Dr. Weniger and Dr. Alvord was error.




PAGE 12 – OPINION AND ORDER
C. Analysis of Lay-Witness Testimony

       Plaintiff argues that the ALJ erred in failing to give appropriate weight to the testimony

of Candyce Scott. ECF 16. “In determining whether a claimant is disabled, an ALJ must consider

lay witness testimony concerning a claimant’s ability to work.” Stout v. Comm’r, 454 F.3d 1050,

1053 (9th Cir. 2006). Lay witness testimony regarding a claimant’s symptoms or how an

impairment affects her ability to work is competent evidence. Id. Thus, an ALJ may not reject

such testimony without comment. Id. In rejecting lay testimony, the ALJ need not “discuss every

witness’s testimony on an individualized, witness-by-witness basis. Rather, if the ALJ gives

germane reasons for rejecting testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different witness.” Molina v. Astrue, 674 F.3d

1104, 1114 (9th Cir. 2012).

       An ALJ errs by failing to “explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Id. at 1115 (quoting Nguyen, 100 F.3d at 1467 (9th Cir.

1996)). This error may be harmless “where the testimony is similar to other testimony that the

ALJ validly discounted, or where the testimony is contradicted by more reliable medical

evidence that the ALJ credited.” See id. at 1118-19. Additionally, “an ALJ’s failure to comment

upon lay witness testimony is harmless where ‘the same evidence that the ALJ referred to in

discrediting [the claimant’s] claims also discredits [the lay witness’s] claims.’” Id. at 1122

(quoting Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011)). When an ALJ ignores

uncontradicted lay witness testimony that is highly probative of a claimant’s condition, “a

reviewing court cannot consider the error harmless unless it can confidently conclude that no

reasonable ALJ, when fully crediting the testimony, could have reached a different disability

determination.” Stout, 454 F.3d at 1056.




PAGE 13 – OPINION AND ORDER
       The ALJ gave only “some weight” to Ms. Scott’s lay testimony. AR 20, 262. The ALJ

reasoned that Ms. Scott’s opinion was not entitled to greater weight because she “sees the

claimant only a couple of hours a week to engage in arts and crafts.” AR 20. An ALJ may

discount a layperson’s opinion based on their limited contact with the claimant. Crane v.

Shalala, 76 F.3d 251, 254 (9th Cir. 1996). Here, Ms. Scott admitted that she saw Plaintiff only a

couple hours of week. AR 262. Because Ms. Scott saw Plaintiff only for that limited duration,

she would have no first-hand knowledge to support her assessment that, for example, Plaintiff

suffered from nightmares or that she spent two hours per week doing laundry. AR 263-64. This

was a reasonable basis on which to discount Ms. Scott’s opinion.

D. The RFC Assessment

       Plaintiff argues that the ALJ’s RFC finding does not address the full extent of Plaintiff’s

limitations. The Court does not reach this argument because as the Court discusses below, under

the credit-as-true doctrine, the ALJ would be required to find the Plaintiff disabled on remand if

the improperly discredited evidence (Plaintiff’s subjective symptom testimony and rejection of

the GAF scores provided by two medical experts) were credited as true.

E. Remand

       “The decision whether to remand a case for additional evidence, or simply to award

benefits is within the discretion of the court.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir.

1987). In Benecke v. Barnhart, 379 F.3d 587 (9th Cir. 2004), the Ninth Circuit set forth the

framework for determining whether a remand for hearing or a remand for benefits is appropriate.

Remand for further administrative proceedings is appropriate if enhancement of the

               record would be useful. Conversely, where the record has been
               developed fully and further administrative proceedings would
               serve no useful purpose, the district court should remand for an
               immediate award of benefits.



PAGE 14 – OPINION AND ORDER
Id. at 594 (citations and emphasis omitted). Evidence rejected by the ALJ should be credited and

remand for benefits granted where: “(1) the ALJ failed to provide legally sufficient reasons for

rejecting the evidence; (2) there are no outstanding issues that must be resolved before a

determination of disability can be made; and (3) it is clear from the record that the ALJ would be

required to find the claimant disabled were such evidence credited.” Id. (citing Harman v.

Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. If so, the

district court can exercise its discretion to remand for an award of benefits. Id. The district court

retains flexibility, however, and is not required to credit statements as true merely because the

ALJ made a legal error. Id. at 408.

       The court Concludes that the record evidence, taken as a whole, demonstrates that

Plaintiff’s impairments are disabling. The record has been fully developed and requires no

enhancement. The Court finds that the ALJ would be required to find the claimant disabled on

remand if the improperly discredited evidence, described above, were credited as true. A remand

for an award of benefits is therefore appropriate.




PAGE 15 – OPINION AND ORDER
                                    CONCLUSION

      The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for an immediate calculation and payment of benefits.

      IT IS SO ORDERED.

      DATED this 28th day of August, 2019.

                                               /s/ Michael H. Simon
                                               Michael H. Simon
                                               United States District Judge




PAGE 16 – OPINION AND ORDER
